

115 HR 2440 IH: Presidential Disclosure of Foreign Business Transactions Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2440IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Mr. Raskin (for himself and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the President to report to the Treasury and make publicly available past business
			 transactions with foreign countries exceeding $10,000 and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Presidential Disclosure of Foreign Business Transactions Act. 2.Presidential disclosure of business transactions with foreign countries (a)Initial report (1)In generalNot later than 90 days after the date on which the President first assumes office, the President shall submit to the Secretary of the Treasury an initial report detailing any private business transaction with a foreign government conducted by the President during the 10 years immediately preceding the year in which the President first assumes office.
 (2)Contents of initial reportAny such report shall include a detailed summary and purpose of the transaction, including the recipient, location, time, and status of the transaction.
 (3)Delayed initial reportFor a President who assumed office before the date of enactment of this Act, the President shall submit the initial report described in such paragraph not later than 90 days after the enactment of this Act.
 (b)Monthly reportAt the end of each month beginning after the month that the initial report is submitted under subsection (a) and ending the month after the President ceases to hold office, the President shall submit a report to the Secretary of the Treasury detailing any private business transaction between businesses affiliated with the President with foreign governments during that month. Any such report shall include the information required under subsection (a)(3) with respect to each such transaction.
 (c)PublicationIn order to ensure transparency and accountability to the American people, any report submitted under subsection (a) or (b) shall be made available on the public internet website of the Treasury.
 (d)Definition of business transactionIn this section, the term business transaction means any transaction of more than $10,000 in relation to any private businesses or investments listed in the President’s financial disclosure reports, including any report submitted pursuant to the Ethics in Government Act of 1978 (5 U.S.C. App.).
 3.ViolationsA violation of this Act shall constitute a high crime and misdemeanor for the purposes of article II, section 4 of the Constitution of the United States.
		